Bloodworth, J.
“ This writ of error relates to a judgment overruling a demurrer to a plea. There was no final judgment, and the case is still pending in the lower court. Under the repeated rulings of this court and the Supreme Court, the writ of error will be dismissed as premature. Civil Code (1910), § 6138; Case Threshing Machine Co. v. Hodges, 9 Ga. App. 722 (72 S. E. 189), and cases there cited.” Hyland Chemical Co. v. Goddard, 10 Ga. App. 13 (72 S. E. 515). See American Agricultural Chemical Co. v. Shy, 9 Ga. App. 519 (71 S. E. 876) and cit.; Griffin v. Hollingsworth, 17 Ga. App. 403 (87 S. E. 155), and cit.; Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); MacDonell v. South Georgia Live Stock Corporation, 152 Ga. 475 (110 S. E. 227). In Goodrich Rubber Co. v. Capital City Tire &c. Co., 28 Ga. App. 645 (112 S. E. 902), the counter-claim set up in the plea was, as in this case, for a larger amount than was claimed by the plaintiff in the original suit.

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.